Case 4:19-cv-13167-SDD-APP ECF No. 1-6, PageID.81 Filed 10/28/19 Page 1 of 2




                  EXHIBIT 5
       Case 4:19-cv-13167-SDD-APP ECF No. 1-6, PageID.82 Filed 10/28/19 Page 2 of 2

                 POLICY ACKNOWLEDGEMENT STATUS REPORT

 CLIENT NAME                                            CLIENT ID
 Burns &Wilcox                                          kaufmanv

 EMPLOYEE NAME                                          EMPLOYEE ID
 Carson, Donald                                         100859

 USER ID
 DRCARSONJR

                           TOTAL POLICIES       3
            TOTAL ACKNOWLEDGED POLICIES         3/3
                    TOTAL VIEWED POLICIES       3/3
                          DATE OF REPORT        10/21/2019
                             REPORT TIME        13:56:58 EDT
                     POLICY REPORT LEVEL        Active



POLICY NAME      VERSION   REQUIRED   ACKNOWLEDGED   ACKNOWLEDGE DATE    VIEWED    UPLOADED BY

Burns & Wilcox    11.18      Yes          Yes            12/31/2018        Yes     Burns & Wilcox
   US IPA
 Agreement

 H.W. Kaufman      v2.1      Yes          Yes            03/31/2019        Yes     Burns & Wilcox
Group Employee
   Handbook

H.W. Kaufman       v1        Yes          Yes            03/31/2019        Yes     Burns & Wilcox
 Group Social
 Media Policy




 Report Path : Manage Policies -> Policy Acknowledgement Status -> Export To PDF
